POOLER, Circuit Judge, concurring in part, dissenting in part, and dissenting from the judgment: I concur with the majority’s holding that Allah’s constitutional rights were violated when prison officials failed to consider whether he posed a risk to the institution before placing him in extended solitary confinement. I would , additionally • hold, however,- that the restraints imposed in this case were unconstitutional as a response to the minimal infraction Allah committed. And I would not afford the defendants qualified immunity for having imposed the restraints.' ⅜? # We must remember that Allah’s misdeed in this case was the asking of a single question. As the district court found,- and as defendants do not dispute, “Allah was standing with approximately fifty other inmates in his dormitory” on December 22 ;.., as they were “awaiting their turn to visit the commissary to purchase items that are sold only during the holiday season.” Almighty Supreme Born Allah v. Milling, No. 3:11cv668, 2016 WL 1311997, at *4 (D. Conn. Apr. 4, 2016) (hereinafter “Dist. Ct. Op.”). When “[pjrison officials decided to permit inmates in [another dormitory] to go to the commissary before the inmates in [Allah’s dormitory],” “Allah asked the correctional officer ... if he could speak to a lieutenant about this.” Id. “Because of a history of riots at [the facility],” “[o]ne of the correctional officers perceived the request to talk to a lieutenant as an attempt to,incite other inmates to unite and protest the delay in visiting the commissary.” Id. Allah’s question was therefore deemed a security risk. Id. The defendant officials do not explain how Allah’s seemingly minor request led to disorder or a breakdown of security. The officials state, vaguely, that Allah “created a significant disturbance,” and “incited” a “protest.” Appellant’s Opening' Br. at 3. But defendants do not say any protest took place. Nor do they explain how Allah’s question might have caused one. Nor do they state that anyone was harmed, or explain specifically why or how harm might have resulted from Allah’s question. For this conduct, defendants placed Allah in solitary confinement for more than a year, spread across two terms of incarceration. During part of that time, he was a pretrial detainee, which means that any restraints imposed upon him must be evaluated in light of Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979), the leading case explaining what conditions may lawfully be imposed upon pretrial detainees. In Wolfish, the Supreme Court explained that “the proper inquiry” for whether conditions may be imposed upon a pretrial detainee “is whether those conditions amount to punishment of the detainee.” Id. at 535, 99 S.Ct. 1861. “(U]nder the Due Process Clause, a detainee may not be punished prior to an adjudication of guilt in accordance with due process of law.” Id. Because “[a] person lawfully committed to pretrial detention has not been adjudged guilty of any crime,” á condition that amounts to punishment of the detainee is unlawful. Id. at 536, 99 S.Ct. 1861. The Supreme Court provided the following guidance for determining whether a condition imposed upon pretrial detainees amounted to unconstitutional punishment: A court must decide whether the [condition] is imposed for the purpose of punishment or whether it is but an incident of some other legitimate governmental purpose. Absent a showing of an expressed intent to punish on the part’ of detention facility officials, that determination generally will turn on [1] whether an alternative purpose to which the restriction may rationally be connected is assignable for it, and [2] whether it appears excessive in relation to the alternative purpose assigned to it. Thus, if a particular condition or restriction of pretrial detention is reasonably related to a legitimate governmental objective, it does not, without more, amount to punishment. Conversely, if a restriction or condition is not reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of the governmental-action is punishment that may not constitutionally be inflicted upon detainees qua detainees. Id. at 538-39, 99 S.Ct. 1861 (internal quotation marks, citations, footnotes, and brackets omitted). The Supreme Court thus set forth a two-part test for evaluating whether a condition of confinement amounts to an unconstitutional punishment of a pretrial detainee. We must ask, first, whether there is a non-punitive purpose rationally connected to a given condition, and, second, whether the condition is proportional to'that purpose: whether it is an excessive means for accomplishing the purpose. The Supreme Court provided an illustration of this test, describing a scenario in which certain conditions are related to non-punitive purposes, but would nevertheless be disproportionate means of achieving those purposes: [Ljoading a detainee with chains and shackles and throwing him in a dungeon may ensure his presence at trial and preserve the security of the institution. But it would be difficult to conceive of a situation where conditions so harsh, employed to achieve objectives that could be accomplished in so many alternative and less harsh methods, would not support a conclusion that the purpose for which they were imposed was to punish. Id. at 539 n.20, 99 S.Ct. 1861. Several of the conditions in this cáse do not pass the test articulated in Wolfish, particularly in light, of the Supreme Court’s example. First, as the majority suggests, some conditions imposed on Allah related only to punishing him. Neither here, nor in the district court, did the officials explain how limiting Allah to five pieces of mail at a time related to any goal but punishment, See Dist., Ct. Op. at *9 (concluding that “the defendants could not explain (nor can the Court) how limiting ... a pretrial detainee[ ]. to having only five pieces of mail in his cell was reasonably related to a security concern”). The same is true of the rules limiting him to one phone call and one family visit per week. Id. These conditions should be held unconstitutional as imposed on Allah, particularly in that they have no relationship at all to his infraction. Similarly, there is no good argument that Allah’s asking of a single question justifies more than a year of solitary confinement, mu.ch of it under, oppressive conditions. Dist. Ct. Op. at *3, *4-7. For many months during his time as a pretrial detainee, Allah spent twenty-three hours per day alone in his cell. Id. at *6. He was required to wear leg irons, and shackles behind his back, when he exited. Id. at *6. The leg irons stayed on even' when he showered. Id. at *6. He had few visits'with family, few phone calls, and few other privileges. Id. at *3. I do not see how these conditions were materially different from “loading [him] with chains and shackles and throwing him in a dungeon.” Wolfish, 441 U.S. at 539 n.20, 99 S.Ct. 1861. Allah was isolated from others and could riot walk anywhere without total restraint and supervision. He endured these conditions for a long period of time. The Supreme Court’s purpose in employing the above-quoted example was to show that near-total physical restrictions could only be justified by a significant government interest., Allah endured such restrictions without any apparent interest justifying them. The majority’s analysis of this case is that Allah’s treatment was unconstitutional, but not because it was excessive in light of his minor infraction. The majority believes that Allah was put into Administrative Segregation only due to the policy of automatically placing detainees in Administrative Segregation as a result of their previous placement there. See Op. at 58 n.6. It appears, however, that the district court addressed this policy only because the court viewed the defendants’ principal justification for the restraints—i.e., their security concerns—as obviously wanting. See Dist. Ct. Op. at *9. Moreover, on appeal, defendants have primarily argued that they correctly placed Allah within Administrative Segregation because “he was a threat to safety and security,” Appellants’ Opening Br, at 13, 15, 20, 27. Nevertheless, the majority holds that the treatment was unlawful because it was based on the policy of automatically placing detainees in Administrative Segregation as a. result of their previous placement in that program. Even if the majority is correct that Allah was punished based on that,policy, I would still deny the officials qualified immunity. As the majority notes, and as I agree, the policy “was not reasonably related to any legitimate government interest” at all. Op. at 58 n.6. Wolfish squarely stated that officials must have a very significant justification for “loading a [pretrial] detainee with chains and shackles and throwing him in a dungeon.” 441 U.S. at 539 n.20, 99 S.Ct. 1861. Imposing such restraints upon a detainee without any justification clearly does not comport with Wolfish. In light of the similarity of Allah’s conditions to the Supreme Court’s example in Wolfish, and in light of the lack of legitimate government interest -in instituting those conditions, I would not afford the defendants qualified immunity. Accordingly, I dissent from the portion of the majority’s opinion granting immunity to the officials and from its disposition reversing the judgment below.